Case 1:17-cv-00202-IMK-MJA Document 26 Filed 08/24/20 Page 1 of 3 PageID #: 114



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 TASHAWN THORNE,

             Plaintiff,

 v.                                            CIVIL ACTION NO. 1:17CV202
                                                     (Judge Keeley)

 PROGRESSIVE INSURANCE COMPANY
 AND JOHN DOE

             Defendants.

                       ORDER ADOPTING REPORT AND
            RECOMMENDATION [DKT. NO. 23], DENYING MOTION TO
      AMEND [DKT. NO. 21], DISMISSING THE CASE WITHOUT PREJUDICE

       On November 29, 2017, the pro se plaintiff, Tashawn Thorne

 (“Thorne”), commenced a civil action in this Court by filing a

 complaint against the defendants, Progressive Insurance Company

 (“Progressive”) and John Doe (“Doe”) (Dkt. No. 1). The Court

 provided Thorne with a Notice of General Guidelines for Appearing

 Pro Se in Federal Court and a Notice of Deficient Pleading (Dkt.

 Nos. 2, 3), and referred the action to United States Magistrate

 Judge Michael J. Aloi (Dkt. No. 4). After Thorne was unable to

 provide necessary information about the defendants (Dkt. Nos. 10,

 16), he moved to dismiss his case without prejudice, requesting the

 “option to pursue [it] at a later time if the need arises” (Dkt.

 No. 18). Magistrate Judge Aloi granted the motion and dismissed the

 case without prejudice on March 28, 2018 (Dkt. No. 19).

       More than two years later, on July 20, 2020, Thorne moved to

 amend, add, or correct his complaint (Dkt. No. 21). Attached to his

 motion was a request for instructions for pro se prisoners filing

 a complaint pursuant to the Federal Tort Claims Act (“FTCA”) (Dkt.
Case 1:17-cv-00202-IMK-MJA Document 26 Filed 08/24/20 Page 2 of 3 PageID #: 115



 THORNE V. PROGRESSIVE, ET. AL.                                     1:17CV202

                      ORDER ADOPTING REPORT AND
           RECOMMENDATION [DKT. NO. 23], DENYING MOTION TO
     AMEND [DKT. NO. 21], DISMISSING THE CASE WITHOUT PREJUDICE
 No. 21-1). The Court again referred the action to the Magistrate

 Judge     Aloi,   who,   on   July   23,   2020,   entered   a   Report   and

 Recommendation (“R&R”), recommending that the Court deny Thorne’s

 motion to amend, dismiss the case without prejudice, and direct the

 Clerk of Court to provide Thorne with Instructions for Pro Se

 Prisoners Filing a Complaint Pursuant to the FTCA to allow him to

 re-file his action as a new case (Dkt. No. 23).

         In his R&R, Magistrate Judge Aloi explained that his March 28,

 2018 order granting Thorne’s motion for voluntary dismissal should

 have taken the form of an R&R. Id. at 3. Also in the R&R,

 Magistrate Judge Aloi specifically warned Thorne that failing to

 object would result in a waiver of his right to appeal the ruling.

 Id. at 3. According to a return receipt filed with the Court,

 Thorne received the R&R on August 3, 2020 (Dkt. No. 16).

         To date, Thorne has not objected to the R&R.1 Therefore,

 following a careful review of the record, and finding no clear

 error, the Court ADOPTS the R&R in its entirety (Dkt. No. 23),

 DENIES the motion to amend (Dkt. No. 21), and DISMISSES the case

 without prejudice.


 1
   The failure to object to the R&R waives the appellate rights and
 also relieves the Court of any obligation to conduct a de novo
 review of the issues presented. See Thomas v. Arn, 474 U.S. 140,
 148-152 (1985); Wells v. Shriners Hosp., 109 F.3d 198, 199-200 (4
 th Cir. 1997).

                                        2
Case 1:17-cv-00202-IMK-MJA Document 26 Filed 08/24/20 Page 3 of 3 PageID #: 116



 THORNE V. PROGRESSIVE, ET. AL.                                     1:17CV202

                        ORDER ADOPTING REPORT AND
             RECOMMENDATION [DKT. NO. 23], DENYING MOTION TO
       AMEND [DKT. NO. 21], DISMISSING THE CASE WITHOUT PREJUDICE
        It is so ORDERED.

        The Court DIRECTS the Clerk to transmit a copy of this Order

 and    the   Court’s   Instructions   for   Pro   Se   Prisoners   Filing   a

 Complaint Pursuant to the FCTA to the pro se plaintiff by certified

 mail, return receipt requested, to his last known address. The

 Court further DIRECTS the Clerk to remove this case from the

 Court’s active docket.

        Dated: August 24, 2020.

                                           /s/ Irene M. Keeley
                                           IRENE M. KEELEY
                                           UNITED STATES DISTRICT JUDGE




                                       3
